Per Curiam.
—Appellant filed its complaint to enjoin
appellee from constructing a grade crossing over appellant’s railway in the town of Red Key. Appellee filed its cross-complaint to enjoin appellant from interfering with its construction of said crossing. Upon the trial the court found for appellee on its cross-complaint, and granted an injunction in accordance with the prayer thereof. Appellant appealed, and in this court applied for a temporary restraining 'order, which was denied, because not deemed necessary fully to preserve the jurisdiction of this court.
Before filing its brief, to wit, on April 9, 1906, appellee, upon notice to appellant April 2, 1906, directed our atten*467tion to what is termed the improper character of the brief filed by appellant in support of its appeal.
1. It is always a source of regret to be called upon to review the professional conduct of a member of the bar, and more especially when it involves an alleged reflection upon the honor and integrity of this and the trial court. Members of the bar are officers of the court. They are its assistants in the administration of .justice, and so intimately related to our judiciary system, and so much a part of it, that thoughtful and self-respecting attorneys seldom allow themselves, however much they may feel aggrieved, to make public expression, in argument or otherwise, derogatory to the rectitude or good intentions of the bench. Invective or scandalous innuendo that tends to degrade a court, or impair its respectability and usefulness, is a matter of such gravity as to impose upon the judge the inexorable obligation to take such steps as may appear necessary to preserve its dignity and good name, even to the expulsion of the offender from practicing before it.
2. The counsel whose name is appended to appellant’s brief, evidently in a mood of irritation, arising from disappointment in the result of the trial, permitted himself to write, print' and file as his brief and argument paragraphs and sentences so sharply reflecting upon the rectitude of purpose of this and the trial court and counsel for appellee as to call for a distinct expression of our disapproval.
Following is one of the objectionable passages: “But the court, instead of granting appellant relief, has concluded and decreed that the operation of appellant’s railway is subservient to the rights of appellee, and that appellee may tear up and destroy its railway, and obstruct and prevent appellant’s operation thereof, and appellant is enjoined from interfering with whatever appellee may do, *468or desire to do. A more outrageous decree never disgraced the record of any court.”
A brief of 142 printed pages abounds in kindred passages. Such statements are as foolish as they are mischievous. Counsel has need of learning the ethics of his profession anew, if he believes that vituperation and scurrilous insinuations are useful to him or his client in presenting his case. The mind, conscious of its own integrity, does not respond readily to the goad of insolent, offensive and impertinent language. It must he made plain that the purpose of a brief is to present to the court in concise form the points and questions in controversy, and by fair argument on the facts and law of the case to assist the court in arriving at a just and proper conclusion. A brief in no case can he used as a vehicle for the conveyance of hatred, contempt, insult, disrespect or professional discourtesy of any nature for the court of review, trial judge, or opposing counsel. Invectives are not argument, and have no place in legal discussion, but tend only to produce prejudice and discord. The language referred to is offensive, impertinent and scandalous. There is nothing in the record to warrant or excuse it. As a brief we cannot recognize it as a paper or part of the case., and it is our duty to protect the files of this court from becoming the permanent receptacle of such an unworthy document. For illustrative cases, see Redman v. State (1867), 28 Ind. 205, 212; Green v. Elbert (1891), 137 U. S. 615, 624, 11 Sup. Ct. 188, 34 L. Ed. 792; San Diego Water Co. v. City of San Diego (1897), 117 Cal. 556, 49 Pac. 582; Sawdey v. Spokane Falls, etc., R. Co. (1902), 27 Wash. 536, 67 Pac. 1094; Stoll v. Pearl (1904), 122 Wis. 619, 628, 99 N. W. 906, 100 N. W. 1054; Nephi Irrigation Co. v. Vickers (1899), 20 Utah 310, 58 Pac. 836; Alton Nat. Bank v. Beggs (1903), 108 Ill. App. 672; Brownell v. McCormick (1887), 7 Mont. 12, 14 Pac. 651; State, ex rel., v. Call (1899), 41 Fla. 450, 26 South. *4691016; Tomlinson v. Territory (1893), 7 N. M. 195, 214, 33 Pac. 950; Schleissner v. Schleissner (1902), 76 N. Y. Supp. 577; State, ex rel., v. Kennedy (1900), 60 Neb. 300, 309, 83 N. W. 87; Kelley v. Boettcher (1897), 82 Fed. 794, 27 C. C. A. 177.
It is ordered that appellant’s brief filed in this court December 19, 1905, be, and the same is, stricken off.